DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The following title is suggested: Multilayer Ceramic Capacitor.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, and 8-11 of U.S. Patent No. 11,011,313 (‘313). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, ‘313 discloses a multilayer ceramic capacitor comprising: a body having first and second surfaces opposing each other, third and fourth surfaces connected to the first and second surfaces and opposing each other, and fifth and sixth 
first and second external electrodes including connection parts respectively disposed on the third and fourth surfaces of the body, band parts disposed to extend from a respective connection part to portions of the first, second, fifth, and sixth surfaces of the body, and corner parts in which the connection parts and the band parts are contiguous (C: 1 L:10-19), wherein a thickness of each of the external electrodes is 50 nm to 2 µm, and when a thickness of each of the connection parts is defined as t1, a thickness of each of the band parts is defined as t2, and a thickness of each of the corner parts is defined as t3, t2/t1 satisfies 0.7 to 1.2, and t3/t1 satisfies 0.7 to 1.0 (C: 1, L: 20-25), 
the external electrodes include a first electrode layer in contact with the body and a second electrode layer disposed on the first electrode layer, the first electrode layer includes at least one of Ti, Cr, NiCr, TiW, TiN, and TaN (C:11, L: 1-3), and the second electrode layer includes at least one of Cu and Al  (C: 8, L: 1-2).
Claim 1 of ‘313 does not disclose the first electrode layer includes at least one of Ti, Cr, NiCr, TiW, TiN, and TaN, and the second electrode layer includes at least one of Cu and Al.
It is known in the art to for an external electrode having first and second layers, wherein the first electrode layer includes at least one of Ti, Cr, NiCr, TiW, TiN, and TaN and the second electrode layer includes at least one of Cu and Al.
In re Leshin, 125 USPQ 416.    
Regarding claim 2, ‘313 discloses a thickness variation of the connection parts is 10% or less (C: 2, L:1-2).
Regarding claim 3, ‘313 discloses a thickness variation of the band parts is 10% or less and a length variation of the band parts is 10% or less (C: 3, L: 1-3). 
Regarding claim 4, ‘313 discloses the external electrodes are sputtered layers (C: 4, L: 1-2).
Regarding claim 5, ‘313 discloses the external electrodes are sputtered layers formed using a barrel-type sputtering method (C: 5, L: 1-3).
Regarding claim 6, ‘313 discloses a thickness of the first electrode layer is 10 to 100 nm (C:6, L:1-2).
Regarding claim 7, ‘313 discloses the first and second electrode layers each have an undercut shape in which ends of the band parts have a circular side wall (C: 1, L: 26-29).
Regarding claim 8, ‘313 discloses a plating layer formed on the external electrodes (C: 9, L: 1-3).
Regarding claim 9, ‘313 discloses the first electrode layer contacts with the body (C: 1, L: 10-11).
Regarding claim 10, ‘313 discloses a multilayer ceramic capacitor comprising:
a body having first and second surfaces opposing each other, third and fourth surfaces connected to the first and second surfaces and opposing each other, and fifth and sixth surfaces connected to the first to fourth surfaces and opposing each other, the body including a dielectric layer and internal electrodes disposed to be alternately exposed to the third and fourth surfaces with the dielectric layer interposed therebetween (C: 1, L: 1-9); and
first and second external electrodes including connection parts respectively disposed on the third and fourth surfaces of the body, band parts disposed to extend from a respective connection part to portions of the first, second, fifth, and sixth surfaces of the body, and corner parts in which the connection parts and the band parts are contiguous (C: 1, L: 10-19),
wherein a thickness of each of the external electrodes is 50 nm to 2 µm, and when a thickness of each of the connection parts is defined as t1, a thickness of each of the band parts is defined as t2, and a thickness of each of the corner parts is defined as t3, t2/t1 satisfies 0.7 to 1.2, and t3/t1 satisfies 0.7 to 1.0 (C: 1, L: 20-25), 
the external electrodes include a first electrode layer and a second electrode layer disposed on the first electrode layer, and the first electrode layer includes at least one of Ti, TiW, TiN, and TaN (C: 11, L:1-3 ).
Claim 1 of ‘313 does not disclose the first electrode layer includes at least one of Ti, Cr, NiCr, TiW, TiN, and TaN.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the first electrode layer to include at least one of Ti, Cr, NiCr, TiW, TiN, and TaN, since external electrode materials are selected based on design considerations and tradeoffs between cost, mechanical properties, and electrical properties. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.    
Regarding claim 11, ‘313 discloses the second electrode layer includes at least one of Cu and Al(C: 8, L:1-2).
Regarding claim 12, ‘313 discloses the first electrode layer contacts with the body (C: 1, L: 11).
Regarding claim 13, ‘313 discloses ends of the band parts of each first electrode layer have an undercut shape in which the second electrode layer overhangs the first electrode layer without contacting the body (C: 1, L: 26-29).
Regarding claim 14, ‘313 discloses a thickness of the first electrode layer is 10 to 100 nm (C: 6, L: 1-2).
Regarding claim 15, ‘313 discloses a thickness variation of the connection parts is 10% or less (C: 2, :1-2).
Regarding claim 16, ‘313 discloses a thickness variation of the band parts is 10% or less and a length variation of the band parts is 10% or less (C: 3, L: 1-3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-2, 5-6, 8-12, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Langlois (US 4,740,863) in view of Nakagawa et al. (US 6,046,902).
Regarding claim 1, Langlois discloses in fig. 2, a multilayer ceramic capacitor comprising:
a body having first (top) and second (bottom) surfaces opposing each other, third (left) and fourth (right) surfaces connected to the first and second surfaces and opposing each other, and fifth (front — not shown) and sixth (back — not shown) surfaces connected to the first to fourth surfaces and opposing each other, the body including a dielectric layer (20) and internal electrodes (12, 14) disposed to be alternately exposed to the third (left) and fourth (right) surfaces with the dielectric layer interposed therebetween; and 
first (22, 24) and second (opposite 22, 24) external electrodes including connection parts respectively formed on the third (left) and fourth (right) surfaces of the body, band parts (C: 6, L: 1-16) formed to extend from a respective connection part to portions of the first, second, fifth, and sixth surfaces of the body, and corner parts in which the connection parts and the band parts are contiguous (Claim 8, step 6), 
wherein a thickness of each of the external electrodes (22, 24) is 50 nm to 2 µm (C: 4, L: 3-10), and when a thickness of each of the connection parts is defined as t1, a thickness of each of the band parts is defined as t2, and a thickness of each of the 
the external electrode includes a first electrode layer (22) in contact with the body and a second electrode layer (24) disposed on the first electrode layer (22).
	Langlois discloses the claimed invention except for the first electrode layer
includes at least one of Ti, TiW, TiN, and TaN and the second electrode layer comprises on of Al and Cu. 
Nakagawa et al. dislcose a multilayer ceramic capacitor comprising: a ceramic component (32) and a first electrode layer (example 1) comprising Ti (C: 5, L:53) in direct contact with the ceramic component (example 1).
It would have been obvious to a person of ordinary skill in the art before the
effective filing date of the invention to modify the capacitor of Langlois to include a Ti electrode layer, as these materials are well known in the capacitor art. The use of conventional materials/components to perform their known function is obvious. MPEP 2144.06.
External electrode materials are selected based on design considerations and
tradeoffs between cost, mechanical properties, and conductivity properties. It would
have been obvious to one having ordinary skill in the art at the time the invention was
made to select a material having an appropriate conductivity, since it has been held to
be within the general skill of a worker in the art to select a known material on the basis
of its suitability for the intended use as a matter of obvious design choice. In re Leshin,
125 USPQ 416.


It would have been obvious to a person of ordinary skill in the art at the filing date
of the invention to form the second electrode layer of Langlois from at least one
selected from the group consisting of Cu and Al, as these materials are well known in
the capacitor art. The use of conventional materials/components to perform their known
function is obvious. MPEP 2144.06.
External electrode materials are selected based on design considerations and
tradeoffs between cost, mechanical properties, and conductivity properties. It would
have been obvious to one having ordinary skill in the art at the time the invention was
made to select a material having an appropriate conductivity, since it has been held to
be within the general skill of a worker in the art to select a known material on the basis
of its suitability for the intended use as a matter of obvious design choice. In re Leshin,
125 USPQ 416.
	Regarding claim 2, Langlois discloses a thickness variation of the connection
parts is 10% or less (0% - 22, 24 - uniform thickness — C: 6, L:1-10).
Regarding claim 4, Langlois discloses the external electrodes (22, 24) are
sputtered layers (C:6, L: 1-15).
Regarding claim 5, Langlois discloses the external electrodes (22, 24) are
sputtered layers formed using a barrel-type sputtering method (C: 6, L:1-15).
Regarding claim 6, Langlois discloses a thickness of the first electrode layer is
10 to 100 nm (C: 6, L: 1-10).
Regarding claim 8, Langlois discloses a metallized film (26 or 28) formed on the second electrode layer (24).   
Regarding claim 9, Langlois discloses the first electrode layer (22) contacts the body. 
	Regarding claim 10, Langlois discloses a multilayer ceramic capacitor comprising:	a body having first (top) and second (bottom) surfaces opposing each other, third (left) and fourth (right) surfaces connected to the first and second surfaces and opposing each other, and fifth (front – not shown) and sixth (back – not shown) surfaces connected to the first to fourth surfaces and opposing each other, the body including a dielectric layer (20) and internal electrodes (12, 14) disposed to be alternately exposed to the third and fourth surfaces with the dielectric layer (20) interposed therebetween; and first (22, 24) and second (opposite 22, 24) external electrodes including connection parts respectively disposed on the third and fourth surfaces of the body, band parts (C: 6, L: 1-6) disposed to extend from a respective
connection part to portions of the first, second, fifth, and sixth surfaces of the body, and corner parts in which the connection parts and the band parts are contiguous (Claim 8, step 8),
wherein a thickness of each of the external electrodes (22, 24) is 50 nm to 2 µm (C: 4, L: 3-10), and  when a thickness of each of the connection parts is defined as t1, a thickness of each of the band parts is defined as t2, and a thickness of each of the corner parts is defined as t3, t2/t1 satisfies 0.7 to 1.2 (t2/t1 = 1 – each external electrode has a uniform thickness - C:6, L: 1-10), and t3/t1 satisfies 0.7 to 1.0 (t3/t1 = 1 – each external electrode has a uniform thickness – C: 6, L:1-10), the external electrodes 
Langlois discloses the claimed invention except for the first electrode layer includes at least one of Ti, TiW, TiN, and TaN.
Nakagawa et al. dislcose a multilayer ceramic capacitor comprising: a ceramic component (32) and a first electrode layer (example 1) comprising Ti (C: 5, L:53) in direct contact with the ceramic component (example 1).
It would have been obvious to a person of ordinary skill in the art before the
effective filing date of the invention to modify the capacitor of Langlois to include a Ti electrode layer, as these materials are well known in the capacitor art. The use of conventional materials/components to perform their known function is obvious. MPEP 2144.06.
External electrode materials are selected based on design considerations and
tradeoffs between cost, mechanical properties, and conductivity properties. It would
have been obvious to one having ordinary skill in the art at the time the invention was
made to select a material having an appropriate conductivity, since it has been held to
be within the general skill of a worker in the art to select a known material on the basis
of its suitability for the intended use as a matter of obvious design choice. In re Leshin,
125 USPQ 416.
Regarding claim 11, Langlois discloses the claimed invention except for the external electrode having a second layer formed from at least one selected from the group consisting of Cu and Al.

It would have been obvious to a person of ordinary skill in the art at the filing date
of the invention to form the second electrode layer of Langlois from at least one
selected from the group consisting of Cu and Al, as these materials are well known in
the capacitor art. The use of conventional materials/components to perform their known
function is obvious. MPEP 2144.06.
External electrode materials are selected based on design considerations and
tradeoffs between cost, mechanical properties, and conductivity properties. It would
have been obvious to one having ordinary skill in the art at the time the invention was
made to select a material having an appropriate conductivity, since it has been held to
be within the general skill of a worker in the art to select a known material on the basis
of its suitability for the intended use as a matter of obvious design choice. In re Leshin,
125 USPQ 416.
Regarding claim 12, Langlois  discloses the first electrode layer (22) is in contact with the ceramic component. 
Regarding claim 14,  Langlois discloses a thickness of the first electrode layer is
10 to 100 nm (C: 6, L: 1-10).
Regarding claim 15, Langlois discloses a thickness variation of the connection
parts is 10% or less (0% - 22, 24 - uniform thickness — C: 6, L:1-10).

Claims 3 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Langlois (US 4,740,863) and Nakagawa et al. (US 6,046,902) as applied to claims 1 and 10 above, and further in view of Ro et al. (US 2012/0120547).
Regarding claims 3 and 16,  the modified Langlois discloses the thickness variation of the band portions is 10 % or less (0 % - 22, 24 – uniform thickness – C: 6, L: 1-10).
The modified Langlois discloses the claimed invention except for a length variation of the band parts is 10 % of less.
Ro et al. disclose a length variation of an electrode band portion (2a, 2b) having a length variation of 10 % or less [0071].
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention to etch the external electrodes of Langlois so that the length variation is 10 % or less, since such a modification would form a capacitor element having high bonding strength to a substrate, and standard defects and pick up defects are prevented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2006/0145401
US 7,161,795


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THOMAS whose telephone number is (571)272-1985. The examiner can normally be reached Monday-Friday, 6:00 AM-2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC W THOMAS/Primary Examiner, Art Unit 2848                                                                                                                                                                                                         
ERIC THOMAS
Primary Examiner
Art Unit 2848